DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2.	This office action for US Patent application 17/288,428 is responsive to the Request for Continued Examination (RCE) filed 08/24/2022, in response to the Final Rejection of 05/27/2022. Claim 7 has been canceled. Claims 1, 14-15 have been amended. Currently, claims 1-6, 8-15 are pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Claim Objections
4.	Claims 1, 5, 8, 11, 14, and 15 are objected to because of the following informalities:   
The limitation "extracting a first image and a second image from a captured image captured by the image sensor" used in claims 1, 14, and 15 is not clear. The reader is not able to understand on which basis the first image and the second image are extracted from the captured image. Do said first and second images correspond to different objects detected in the scene? or do they represent different portions of the field of view according to preset locations?
The wording "a data amount adjuster that adjusts data amounts of the first image and the second image" used in claims 1, 14, and 15 is not clear. The reader is not able to understand what said data amount actually refers to. It could imply resolution, frame rate and compression rate.
The limitation "vehicle information" used in claims 1, 14, and 15 is not clear. The reader is not able to understand what vehicle information actually means. Does it refer to vehicle’s speed?
The limitation "a data amount adjuster that adjusts data amounts of the first image and the second image according to vehicle information acquired from a vehicle" used in claims 1, 14, and 15 represents a goal to be achieved rather than defining how said data amount is actually adjusted based on the acquired vehicle information.
The limitation “the second image” used in claim 5 is unclear and the reader is not able to understand what the second image actually corresponds to. Since the claims do not define what the first or second image actually refers to, no technical effect of adjusting the data amount is known to the person skilled in the art.
The limitation “the first image” used in claim 8 is unclear and the reader is not able to understand what the first image actually corresponds to. Since the claims do not define what the first or second image actually refers to, no technical effect of adjusting the data amount is known to the person skilled in the art.
Claim 11 is unclear since the reader is not able to understand what said
alternative to class I mirror actually refers to.

Appropriate correction is required.

Response to Arguments
5.	Applicant's remarks see pages 5-7, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-5, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US2016/0263997A1) (hereinafter Mizutani) in view of Satoh (US 2003/0169902A1) (hereinafter Satoh).
Regarding claim 1, Mizutani discloses an image-capturing apparatus (e.g. see Figs. 1-3; abstract), comprising: 
an image sensor that performs image-capturing (e.g. see Fig.1, paragraph 0024: a rear-view camera 20; Fig. 2, paragraphs 0038: imaging sensor); 
a controller (e.g. see Fig. 1: controller 12; Fig. 2: 100) that performs an extraction control for extracting a first image and a second image from a captured image captured by the image sensor (e.g. see Fig. 1, paragraphs 0027, 0028: the controller 12 crops and extracts the partial area A11, A12; Figs. 2-4, paragraphs 0040, 0041, 0054: the electronic control unit 100 (Fig. 2) crops out a partial area of each entered source picture and outputs the result to a screen on the first monitor 202A. This partial area is referred to as a “presentation range,” and the extracted picture – presentation picture.  The picture cropping unit 126 (Fig. 4) then trims the source pictures to extract the determined presentation range; also see Fig. 7, paragraphs 0069-0074: extracting the presentation picture Pc and source picture Pw), the first image being displayed on a first display section, the second image being displayed on a second display section (e.g. see Fig.2, paragraphs 0040-0043: the extracted picture from first camera 201A is displayed on the first monitor 202A and the second image extracted from the second camera 201B is displayed on the second monitor 202B; also see Figs. 3-4); and 
	circuitry configured to function as a data amount adjuster that adjusts data amounts of the first image and the second image according to vehicle information acquired from a vehicle (e.g. see Fig. 7, paragraphs 0069-0074: Optimal angle 11 may vary depending on where in the uphill road the vehicle is climbing. This is
also true for downhill roads. The picture cropping unit 126 therefore controls the angle 11 in an optimal way, taking these things into consideration; also see abstract, Fig. 1, paragraphs 0027, 0028: cropping out a partial area of the source picture such that the partial areas A11, A12; also see Figs. 2-4, paragraphs 0040, 0041, 0054);
wherein the first display section and the second display section are structurally separate (e.g. see Figs. 2-3, paragraphs 0041-0044: first monitor 202A and second monitor 202B are structurally separate). 
Mitzutani does not explicitly disclose wherein the data amount adjuster adjusts the data amount of the second image by restricting output of the second image such that the second image is not outputted.
However, Satoh discloses wherein the data amount adjuster adjusts the data amount of the second image by restricting output of the second image such that the second image is not outputted (e.g. see abstract, paragraphs 0008, 0009: outputting the areas with a high frame rate and a low frame rate; Fig. 1, paragraphs 0026-0028: the frame rate adjusting unit 8 outputs the image of the low speed area, which is outputted from the low speed image extracting unit 6 at the high frame rate, to the image output unit 9 at a frame rate calculated with the frame rate calculating unit 7; Fig. 2, paragraphs 0034, 0038, 0042: high frame rate area 21 and low frame rate area 22; also see Fig. 3, paragraphs 0055-0057).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Mizutani to add the teachings of Satoh as above, in order to provide a vehicular image processing apparatus which provides an image in a high quality and a detection result in a high reliability (see paragraph 0007: Satoh).
Regarding claim 2, Mizutani and Satoh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Furthermore, Mizutani discloses wherein the controller performs a control of reading of data from the image sensor as the extraction control (e.g. see Figs. 1-3, paragraphs 0028, 0040, 0041; also see Fig. 7, paragraphs 0069-0073).
Regarding claim 3, Mizutani and Satoh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Mizutani discloses wherein the controller performs a control of reading of data from a storage as the extraction control, the storage storing therein the captured image output by the image sensor (e.g. see abstract, Figs. 1-3, paragraphs 0023, 0024: memory; Fig. 4, paragraphs 0049, 0050: storage unit 121).
Regarding claim 4, Mizutani and Satoh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Mizutani discloses wherein the controller performs the extraction control according to the vehicle information (e.g. see paragraphs 0025, 0026: vehicle information such as travelling speeds, locations/directions; Figs. 4-7, paragraphs 0049, 0050, 0062).
Regarding claim 5, Mizutani and Satoh disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Mizutani discloses wherein- 62 - the vehicle information includes a traveling direction of the vehicle, and when the traveling direction of the vehicle is a forward direction, the controller restricts the extraction of the second image from the captured image (e.g. see Figs. 6-8, paragraphs 0042, 0063, 0079: direction of vehicle; Fig. 20, paragraph 0159: traveling direction of the vehicle).
Regarding claim 10, Mizutani and Satoh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Mizutani discloses wherein the vehicle information includes a traveling direction or a vehicle speed of the vehicle (e.g. see paragraphs 0025, 0026: vehicle information such as travelling speeds, locations/directions; Figs. 4-7, paragraphs 0049, 0050, 0062; Figs. 6-8, 20, paragraph 0042, 0159: traveling direction of the vehicle).
	Regarding claim 11, Mizutani and Satoh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Furthermore, Mizutani discloses wherein the first display section is a display section that is an alternative to a Class I mirror (e.g. see Figs. 1-2, paragraphs 0024, 0028, 0029, 0070: mirror; also see Figs. 7-10, paragraphs 0042-0044: wing mirrors and rear-view mirror).
Regarding claim 12, Mizutani and Satoh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Furthermore, Mizutani discloses wherein the first image is an image of a region situated further rearward than a region just behind the rear of the vehicle (e.g. see Figs. 6-8, 20, paragraphs 0042, 0063, 0159: rearward direction).  
Regarding claim 13, Mizutani and Satoh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Furthermore, Mizutani discloses wherein the second image is an image of a region just behind the rear of the vehicle (e.g. see Figs. 6-8, 20, paragraphs 0042, 0063, 0159: rearward direction).
Regarding claim 14, this claim is a image processing method claim of an image capturing apparatus version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein. 
Regarding claim 15, this claim is a non-transitory storage medium claim of an image capturing apparatus method version as applied to claim 1 above, wherein the storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Mizutani discloses a memory and storage medium (see Figs. 1, 4).

10.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US2016/0263997A1) in view of Satoh (US 2003/0169902A1), and further in view of Fursich et al (US 2016/0137126) (hereafter Fursich).
Regarding claim 6, Mizutani and Satoh disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Mizutani in view of Satoh does not disclose wherein the vehicle information includes a position of a line of sight or a head of a driver of the vehicle, and according to the position of the line of sight or the head of the driver of the vehicle, the controller controls a region extracted from the captured image.
	However, Fursich teaches wherein the vehicle information includes a position of a line of sight or a head of a driver of the vehicle (e.g. see paragraph 0123: viewing direction or position of driver’s head is vehicle information), and according to the position of the line of sight or the head of the driver of the vehicle, the controller controls a region extracted from the captured image (e.g. see paragraph 0123: adjusting displayed images based on driver’s head; though Fursich does not disclose the region being first image, Mizutani already discloses a center image that could be adjusted based on Fursich’s teaching of adjusting displayed images based on driver’s head).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Mizutani in view of Satoh to add the teachings of Fursich as above, in order to provide the advantage and capability of being able to adjust displayed image based on driver’s field of view (see paragraph 0123: Fursich).
Regarding claim 9, Mizutani and Satoh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Mizutani in view of Satoh does not explicitly disclose further comprising an extraction section that extracts a region that is a portion of the first image as an image to be displayed on the first display image, according to a position of a line- 63 - of sight or a head of a driver of the vehicle.
	However, Fursich discloses further comprising an extraction section that extracts a region that is a portion of the first image as an image to be displayed on the first display image, according to a position of a line- 63 - of sight or a head of a driver of the vehicle (e.g. see paragraphs 0123: adjusting displayed images based on movement or change in position or viewing direction of the driver’s head; Mizutani: Fig.6 and column 11 lines 41-50: the center and peripheral images are displayed in two different display sections; though Fursich does not disclose the region being first image, Mizutani already discloses a center image that could be adjusted based on Fursich’s teaching of adjusting displayed images based on driver’s head).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Mizutani in view of Satoh to add the teachings of Fursich as above, in order to provide the advantage and capability of being able to adjust displayed image based on driver’s field of view (see paragraph 0123: Fursich).

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US2016/0263997A1) in view of Satoh (US 2003/0169902A1), and further in view of Wen et al (US 2008/0165861) (hereinafter Wen).
	Regarding claim 8, Mizutani and Satoh disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Mizutani in view of Satoh does not explicitly teach wherein the data amount adjuster adjusts the data amount of the first image by compressing the first image, or the data amount of the second image by compressing the second image.
	However, Wen teaches wherein the data amount adjuster adjusts the data amount of the first image by compressing the first image, or the data amount of the second image by compressing the second image (e.g. see paragraphs 0024, 0074: encoding system adjusts image encoding parameter based on ROI information whether the parameter is for first or second image).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Mizutani in view of Satoh to add the teachings of Wen as above, in order to provide the advantage and capability of being able to perform video encoding for best visual quality for compressed frames at a given bit rate (see paragraph 0024: Wen).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486